DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/28/2021 has been entered. Claims 1-13 remain for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lajiness (Lajiness – 6,094,160).
Regarding claim 1, Lajiness discloses a receiver device in a vehicle, comprising: 

a receiver module remote from the receiver system, a plurality of high-frequency signals are received or emitted via at an antenna attached to the receiver module, the high-frequency signals are transformed to a digital signal in the receiver module and forwarded to the receiver system (Lajiness; figures 1-2; col. 2-3, vehicle system 30 having a receiver system including data signal processor 36, system processor 38, and response systems 40a-40c, receiver module including a high frequency transceiver 32 having a transmitter 42/receiver 44 and A/D converter 35).  
Regarding claim 2, Lajiness discloses the receiver device of claim 1, wherein the plurality of high-frequency signals may be unidirectional or bidirectional (Lajiness; figures 1-2; col. 2-3, vehicle system 30 having a receiver system including data signal processor 36, system processor 38, and response systems 40a-40c, receiver module including a high frequency transceiver 32 having a transmitter 42/receiver 44 and A/D converter 35).  
Regarding claim 3, Lajiness discloses the receiver device of claim 1, wherein the receiver system is connected in a wireless or a wired manner to a mobile appliance (Lajiness; figures 1-2; col. 2-3, vehicle system 30 having a receiver system including data signal processor 36, system processor 38, and response systems 40a-40c, receiver module including a high frequency transceiver 32 having a transmitter 42/receiver 44 and A/D converter 35).  
Regarding claim 9, Lajiness discloses the receiver device of claim 1, wherein the receiver module has a processing unit preparing and processing the high-frequency signals (Lajiness; figures 1-2; col. 2-3, vehicle system 30 having a receiver system including data signal .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lajiness (Lajiness – 6,094,160) in view of Richenstein et al. (Richenstein et al. – 2004/0157555; herein after referred to as “Richenstein”).
Regarding claims 4-13, see the discussions regarding claim 1 in view of Lajiness. The 
claims differ in calling for:
	i. a databus (claim 4),
	ii. power supply line (claim 5),
	iii. data bus and power supply combined in a common line (claim 6),

v. the receiver device of claim 1, wherein the receiver module has a diagnostics unit (claim 10).  
vi. the receiver device of claim 1, wherein the receiver module is a module for cellular services (claim 12).  
vii. the receiver device of claim 1, wherein the receiver module is a module for wireless services (claim 13).
	However, this claimed limitation is not new. Reference to Richenstein is cited as an evidence showing the conventionality of data bus, power supply line, common line, wireless communication, and cellular services (Richenstein, figures 19-22 – vehicle, vehicle 800, receiver units 14; par. 0175, 0180 – vehicle 800, receivers modules/units 14, receiver system 806L and 806R; par. 0055, 0079, 0084, 0088, 0092 – 10MHz, 10.24 Mhz, 9.216 MHz, 11.2896 MHz,  according to ITU designation, HF range is between 3 and 30 MHz; par. 0161, 0181 – unidirectional or bidirectional transmissions; par. 0004, 0046, 0068 – headphones, remote receivers; par. 0173, 0174, 0175 – data bus, fiber optic bus, wired bus, wireless communication; par. 0052, 0058, 0059, 0065, 0066, 0067, 0148 – power control signal, maintaining the application of battery power from battery system 84 to wireless headphone system 10). 
	In light of Richenstein’s teaching, it would have been obvious to implement the use of the data bus, power supply line, common line, wireless services and cellular services in the system as taught by Lajiness. The modifications extend Lajiness’s teachings to implement different signal processing elements, and different applications including wireless phone and audio services which are well .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lajiness (Lajiness – 6,094,160) in view of Richenstein et al. (Richenstein et al. – 2004/0157555; herein after referred to as “Richenstein”) in view of Jaiswal et al. (Jaiswal et al. – 2017/0269585; herein after “Jaiswal”).
Regarding claim 8, see the discussions in view of Lajiness/Richenstein. The 
claim differs the receiver device of claim 1, wherein the receiver module has a permanently installed electronic SIM card and/or a receptacle device for an external SIM card.  
	However, this claimed limitation is not new. Reference to Jaiswal is cited as an evidence showing the conventionality of vehicle having a receiver module 319 which is in installed with a subscriber identify module (Jaiswal; figure 4 - GSM SIM 320, receiver 319). 
	In light of Jaiswall’s teachings, it would have been obvious to provide the SIM in the system as taught by Lajiness/Richenstein. The modification allows information access or content information to be transmitted and received from the subscriber which would be well within the skill levels and expectations of an ordinary skilled artisan. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This Office Action has been made Final. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THIEN M LE/Primary Examiner, Art Unit 2887